Fourth Court of Appeals
                                   San Antonio, Texas
                                        February 11, 2020

                                      No. 04-19-00884-CV

                          IN THE INTEREST OF L.D.L., A CHILD

                  From the 407th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2018PA02856
                     Honorable Charles E. Montemayor, Judge Presiding


                                         ORDER
        Appellant’s brief was due February 3, 2020. On February 10, 2020, appellant filed a
motion for extension of time to file the brief. We grant the motion order Joe K. Bohac,
appellant’s court-appointed appellate attorney, to file the brief by February 24, 2020. This is an
accelerated appeal of an order in a suit for termination of the parent-child relationship that must
be disposed of by this court within 180 days of the date the notice of appeal was filed in the trial
court. See Tex. R. Jud. Admin. 6.2. Because of the time constraints governing the disposition of
this appeal, further requests for extensions of time will be disfavored.




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of February, 2020.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court